I concur in all of the foregoing opinion and judgment except that part of it which holds that the Circuit Court can legally set up the machinery and appoint the inspectors and otherwise provide for the conduct of the election. The Circuit Judge, under the circumstances alleged and proven in this case, had the power to order the recall election to be held, *Page 802 
and the Circuit Court also has the power to compel performance of that order, but the election should be held and conducted in the manner provided for by the City Charter. Any failure to do so can be compelled by mandamus, or perhaps by mandatory injunction orders ancillary to the pending suit. But the Court cannot, in my opinion itself hold or conduct the election. See Joughin v. Parks, 107 Fla. 833, 143 So. 145, 306, 147 So. 273.
The constitutionality of the provision in the City charter Act giving "any State Court of general jurisdiction" power to order the election, is, I think upheld by the principles enunciated in the following cases: State, ex rel. Williams v. Coleman, 131 Fla. 892,  180 So. 357; State v. Duval County, 76 Fla. 180, 79 So. 692; Fla. Motor Lines v. R.R. Comm. 100 Fla. 538, 129 So. 816; McMullen v. Newman Corp'n, 100 Fla. 566, 129 So. 870; Towns v. State, 102 Fla. 188, 135 So. 822; Duval County v. Jennings,121 Fla. 584, 164 So. 356. See also in this general connection 11 Am. Juris. 880-882: State v. Clark, 22 P. 2nd, 900; Rawl v. McCown, 81 S.E. 958; Gibson v. Board of Supervisors, 79 S.E. 976.
THOMAS, J., concurs.